Title: From Thomas Jefferson to Horatio Gates, 4 August 1780
From: Jefferson, Thomas
To: Gates, Horatio



Sir
Richmond August 4th 1780.

Your several favors of July 19. 21. and 22. are now before me. I have enquired into the state of the Cartouch boxes which were sent from our magazine. The Quarter master assures me they were in very good order. I must therefore conclude that the 300 complained of by Genl. Stevens were some sent from Petersburg by the Continental Quarter master or that they were pillaged of the leather on the way, to mend shoes &c. We had hopes of getting 2000 from the Board of War, but we got only about 600 and they are said to be unfit for use. We are engaged in making bayonet-belts, which shall be forwarded. But it is extremely difficult to procure leather. The consumption of beef by your army will, I hope, remove the want of this article another year. I have ordered the 500 axes you desired with some tomahawks to be made. They turn out about 20 a day. About 100 will go on by the waggons Genl. Stevens sent us, which are now loading at this place. These waggons will carry some ammunition and spirit. A vessel with about 3000 stand of arms coming down the bay for the use of your army, was driven by privateers into Wicomico. We are endeavouring to get them forwarded either by land or water. The want of waggons will greatly retard them. What is to be done for tents, I know not. I am assured that very little duck can be got in this country. Whatever there is however will be produced under a commission gone out for that purpose. The duck you speak of as being in North Carolina cannot be procured by that state on continental account for the use of the army. I communicated your orders to Colo. Finnie and to Colo. Buford and have directed proper applications for the repairs of  the bridges &c. you mention. Arms are ready for Bufords, Daviess and Gibsons men. Gibson’s are cloathed and wait only to be paid, which will be done within the course of a week. Clothing has been issued some time for the others, which is making up under the superintendance of Colo. Davies. They are utterly destitute of blankets, and I fear we shall be unable to get any. Brents infantry are but 30. and cannot be sent on without bringing on disagreeable disputes about rank between his officers and Gibsons. To silence these, the march of his men has been countermanded. Colo. Finnie informs me that Major Lees infantry has been sent back by special orders. We have ordered 243 horses to be purchased for Colos. White and Washington. The orders to Mr. Lewis to purchase beef in Carolina were given by the Continental commissary so long ago as last winter when it was not foreseen there woud be such a call for it in that country. Having no other means of conveying a Letter to him, I take the liberty of putting one under cover to you with instructions to him to discontinue his purchases in North Carolina and to furnish you with so much of the beef he has as you may think necessary. It wou’d be expedient for you to leave in his hands whatever quantity is not absolutely necessary for your army: as, depending on that, no other provision has been made for the post at Charlottesville and you know our country so well as to foresee that a post at which 5000 rations a day are issued cannot be fed by the purchase of the day.
We have reason to believe the French fleet arrived at Newport the 10th ult. but it is not certain. Admiral Graves with six sail of the Line is certainly arrived at New york.
I have the honor to be with the greatest respect Sir Your most obedt. & most humble servt.,

Th: Jefferson

